Citation Nr: 0723339	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-18 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to June 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by which the RO denied 
entitlement to accrued benefits.  

In February 2007, the appellant testified at a hearing before 
the undersigned, which was held at the RO.  


FINDING OF FACT

The appellant did not file an accrued benefits claim within 
one year after the veteran's death.


CONCLUSION OF LAW

The appellant's claim for accrued benefits was untimely.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in August 2006 and January 2007 letters, the RO 
notified the appellant of the information and evidence needed 
to substantiate and complete her claim, and of what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the appellant to 


identify any additional information that she felt would 
support her claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Finally, she was apprised of the information 
outlined by the Court in Dingess/Hartman.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the appellant.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
record includes VA treatment records from the date of the 
veteran's death, the veteran's death certificate, and 
documentation regarding the time of filing of the claim 
giving rise to the issue on appeal.  The record contains no 
reference to outstanding evidence that must be obtained in 
order to fairly decide the matter on appeal, and the 
appellant has requested no specific assistance in 
substantiating her claim.  There is no indication that any 
further assistance need be afforded the appellant.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Discussion

Accrued benefits compensate a surviving spouse whose veteran 
spouse had a claim pending before VA at the time of death.  A 
claim for accrued benefits must be filed within one year of 
the veteran's death.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).  In this case, the veteran died in July 2002, 
and the RO received the accrued benefits claim in August 
2003, more than one year after the veteran's death, and the 
appellant's claim fails.

The record reflects that the appellant reported the veteran's 
death to VA by phone call placed in July 2002, less than two 
weeks after the veteran's passing.  After the July 2002 
report of contact, the next item in the claims file is an 
undated letter instructing the appellant to complete a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child if she felt she qualified to 
receive benefits as a surviving spouse.  The record reflects 
that in August 2002, the appellant applied for VA burial 
benefits.  She did not, however, apply for accrued benefits 
until August 2003, more than a year after the veteran's 
death.

The appellant contends that when she received the 
aforementioned communication from VA, she contacted the 
regional office to make further inquiries regarding benefits 
due her and was told that she did not qualify for any 
benefits.  It is for this reason, according to her, that she 
did not file a timely claim for accrued benefits.  She 
further stated that she learned of her entitlement to such 
benefits from a VA employee whom she had met by chance and 
that she applied for death benefits to include accrued 
benefits shortly after that encounter.  The Board finds no 
reason not to credit the appellant's assertions.  The fact 
remains, however, that she did not apply for accrued benefits 
in a timely fashion.  The appellant essentially argues that 
she was misled by a VA employee.  Erroneous advice given by a 
government employee, however, cannot be used to estop the 
government from denying benefits.  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  There is no legal authority for taking 
misrepresentations into account in any award action.

Because the law, and not the facts, is dispositive of the 
issue, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The claim of entitlement to accrued benefits is 
accordingly denied.




ORDER

Entitlement to accrued benefits is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


